Dismissed and Memorandum Opinion filed January 26, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00889-CV
                                    ____________

                            AKILAH WILLERY, Appellant

                                            V.

   FEDERAL NATIONAL MORTGAGE ASSOCIATION a/k/a FANNIE MAE,
                         Appellee


                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                          Trial Court Cause No. 994882


                      MEMORANDUM OPINION

       This is an appeal from a judgment in a forcible detainer action signed September 26,
2011, 2011. According to the clerk’s record in this appeal, a writ of possession was issued
on October 24, 2011. If a defendant in a forcible detainer action is no longer in possession
of the premises, then an appeal from the forcible detainer judgment is moot unless the
defendant asserts a potentially meritorious claim of right to current, actual possession of
the premises. Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 787
(Tex. 2006); Wilhelm f. Federal Nat. Mortg. Ass’n, 349 S.W.3d 766, 768 (Tex.
App.—Houston [14th Dist.] 2011, no pet.).

       On January 10, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal as moot unless appellant filed a response within ten days
demonstrating that this court has jurisdiction over the appeal. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and Jamison.




                                             2